Citation Nr: 1048420	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1967 to January 1971, 
including service during the Vietnam War, and his decorations 
include the Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the evidence of record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim, and it is 
referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, currently 
diagnosed as PTSD and depression.  

2.  The Veteran's account of his stressors is credible and 
generally supported by information from the U.S. Army and Joint 
Services Records Research Center.

3.  Resolving all reasonable doubt in his favor, the medical 
evidence of record relates an acquired psychiatric disorder, 
currently diagnosed as PTSD and depression, to the Veteran's 
military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD and 
depression, was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD, 
which represents a complete grant of the benefits sought on 
appeal.  As such, no discussion of VA's duty to notify and assist 
is necessary.

The Veteran presently seeks to establish entitlement to service 
connection for an acquired psychiatric disorder, currently 
diagnosed as PTSD and depression.  Specifically, the Veteran 
maintains that his current acquired psychiatric disorder 
symptomatology is related to (i) coming under enemy mortar attack 
while stationed in the Republic of Vietnam and (ii) the death of 
his child during his deployment.  This forms the basis of the 
Veteran's service connection claim.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 Fed. 
Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

At the outset, the Veteran's service personnel records confirm 
his service in the Republic of Vietnam with the 819th Civil 
Engineer Squadron (CES), from July 1969 to March 1970, and 
appropriate inquiry with the U.S. Army and Joint Services Records 
Research Center (JSRRC) confirmed that, during this period, the 
unit was subjected to enemy mortar attack and small arms fire.  
As such, although the Veteran had a noncombat military 
occupational specialty, his assignment to a unit that came under 
enemy attack, within the timeframe of such assignment, would 
strongly suggest that he was, in fact, exposed to such attacks.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  The Veteran's account of in-service 
stressor(s) is therefore credible, and given the other evidence 
of record, the Board finds that his claimed in-service stressor 
has been sufficiently confirmed.  

Therefore, the determinative issue, and focus of the analysis to 
follow is whether there is sufficient evidence of a relationship 
between this confirmed stressor and any acquired psychiatric 
disorder, currently diagnosed as PTSD and depression.  

Although the Veteran failed to report for his scheduled VA 
psychiatric examination, requiring the Board to evaluate his 
claim only on the evidence of record, the Board finds that the 
evidence of record sufficiently satisfies the criteria necessary 
to relate the Veteran's currently diagnosed PTSD to his confirmed 
in-service stressor.  Initially, a December 2004 VA psychiatric 
evaluation and a February 2005 VA PTSD treatment record document 
the opinions of both a VA physician and VA psychologist, that the 
Veteran's diagnosed PTSD is related to his military service, to 
include his confirmed stressor.  Additionally, the Veteran's 
primary VA therapist, a qualified mental health professional, 
also opined in June 2005 and July 2005 that the Veteran's PTSD 
diagnosis was related to his military service, or minimally had 
its onset in service.  

In sum, the Veteran's claimed in-service stressor has been 
sufficiently confirmed and he has been diagnosed with PTSD on 
multiple occasions.  Moreover, the only medical opinions of 
record relate the Veteran's diagnosed PTSD to his military 
service, to include his confirmed stressor.  The Board concedes 
that further inquiry could be undertaken with the view towards 
additional development of this service connection claim so as to 
obtain additional medical opinions.  However, under the benefit 
of the doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue, and for the reasons previously outlined, 
the Board finds that the evidence of record tends to weigh in 
favor of the Veteran's service connection claim, or minimally is 
in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Therefore, the criteria to establish service connection for PTSD 
have been met, and to this extent, the Veteran's claim is 
granted.  

As an aside, though a Veteran may only seek service connection 
for PTSD, the claim "cannot be limited only to that diagnosis, 
but must rather be considered a claim for any mental disability 
that may be reasonably encompassed."  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a 
claim to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.

In the present matter, the Board has granted the Veteran's 
service connection claim for PTSD.  However, the claims folder 
also documents a diagnosed major depressive disorder.  The 
Veteran has provided what the Board finds to be a credible 
account of in-service and post-service psychiatric symptomatology 
following the death of his son.  Furthermore, a VA medical 
professional has opined that the Veteran's psychiatric symptoms 
had their onset in service and likely persisted since separation.  
Given that there is no competent evidence of record 
distinguishing the symptoms between PTSD and a major depressive 
disorder, the Board finds service connection for depression is 
warranted.  When it is not possible to separate the effects of 
the service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt be 
resolved in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  

ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD and depression, is granted.



____________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


